In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated August 17, 1990, which set aside a jury’s verdict on damages in the total amount of $500,000, and directed a new trial thereon unless the plaintiff stipulated to reduce the verdict to the total amount of $300,000, which, upon the jury’s apportionment of fault in the *623happening of the accident of 65% against the defendant and 35% against the plaintiff, resulted in a recovery for the plaintiff in the principal sum of $195,000.
Ordered that the order is affirmed, with costs.
The 70-year-old plaintiff suffered a fractured ankle when he tripped and fell on a broken sidewalk. We agree with the Supreme Court that the jury verdict was excessive to the extent indicated (see, Perrone v City of New York, 140 AD2d 594; see also, Graham v Murphy, 135 AD2d 326). Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.